Citation Nr: 0732614	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  06-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for sleep apnea on a 
direct basis. 

2.  Entitlement to service connection for sleep apnea 
secondary to service-connected allergic rhinitis/sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1973 to July 1993.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied service connection 
for sleep apnea.  The RO in Wilmington, Delaware currently 
has original jurisdiction over the case.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Wilmington RO in August 2007.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking service connection for sleep apnea on 
a direct basis as well as secondary to his service-connected 
allergic rhinitis/sinusitis.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.


1.  Entitlement to service connection for sleep apnea on a 
direct basis. 

In order to establish service connection for sleep apnea on a 
direct basis there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, the evidence of record indicates that the 
veteran was diagnosed with sleep apnea in September 1998.  
Hickson element (1) has therefore been met.  

With respect to Hickson element (2), the veteran's service 
medical records do not indicate that he was ever treated for 
sleep apnea during his military career.  However, the 
veteran's spouse has submitted a lay statement indicating 
that the veteran has exhibited "symptoms later diagnosed as 
sleep apnea" for the past 33 years.  Although the veteran's 
spouse is not competent to proffer opinions which require 
medical expertise, for the purpose of this remand, Hickson 
element (2) has arguably been met.  

With respect to Hickson element (3), medical nexus, the 
record does not contain a nexus opinion.  Under the 
circumstances here presented, the Board believes that a 
medical opinion must be obtained.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2006) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

2.  Entitlement to service connection for sleep apnea 
secondary to service-connected allergic rhinitis/sinusitis.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, there appears to be evidence that satisfies 
element (1) (current diagnosis) and element (2) (service-
connected disability). The matter of medical nexus, element 
(3), raises questions that must be addressed by an 
appropriately qualified physician.  See Charles, supra.
 
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should arrange for a physician to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is as likely 
as not that the veteran's currently 
diagnosed sleep apnea (1) began during or 
is related to his military service; or (2) 
is caused by or aggravated by his service-
connected allergic rhinitis/sinusitis.  If 
the reviewing physician finds that 
physical examination of the veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

2.  VBA should then readjudicate the 
veteran's claims of entitlement to service 
connection for sleep apnea on a direct and 
secondary basis.  If the benefit sought on 
appeal remains denied VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



